DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-28 are pending.

Election/Restrictions
Applicants' election with traverse of Invention I, claims 1-18, in the reply filed on 10/7/22 is acknowledged. The traversal is on the ground(s) that "it should be no undue burden on the Examiner to consider all claims in the single application" (page 1). 
This is not found persuasive because Applicants' arguments simply state that the search burden is not undue but without providing any reasons why it is not undue. As set forth in the restriction requirement mailed on 6/9/22, restriction for examination purposes is proper because the two inventions are independent or distinct (for the reasons set forth in the requirement), and there would be a serious search and examination burden because the inventions have acquired a separate status in the art due to their different classification and/or recognized divergent subject matter; the inventions require a different field of search; the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). For example, prior art teaching a nucleic acid fragment comprising a cDNA encoding BMI-1 would not likely be applicable to a method of treating COPD in a subject with such. 
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-18 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
---The title of the invention is not descriptive, because (1) it is directed generically to any composition, whereas the claims are limited to a composition comprising a cDNA encoding BMI-1; and (2) it states an intended use for treating pulmonary fibrosis and emphysema, which are broader than the more limited stated intended use for the claimed product, which is chronic obstructive pulmonary disease. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “COMPOSITION FOR TREATING COPD COMPRISING A CDNA ENCODING BMI-1 AND THERAPEUTIC METHOD USING THE SAME”.
---In the specification at ¶ 16 and 49, the term "molar formula" should be "molecular formula".
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
In independent claims 1 and 9, the acronym BMI-1 should be accompanied by the full terminology, i.e., "BMI-1 (B lymphoma Mo-MLV insertion region 1 homolog)". See the specification at ¶ 4.
In claim 10, line 2, "molar formula" should be "molecular formula". 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 14 are each indefinite with regard to the recitation that "the cDNA fragment has a sequence of SEQ ID NO: 2", but the specification indicates that SEQ ID NO: 2 is not just a cDNA fragment, but an entire plasmid termed pPB-BMI1 that comprises a cDNA fragment (¶ 59). It is unclear how some termed a cDNA fragment can comprise the sequence of an entire plasmid. In this regard, each claim could be rendered definite if amended to recite, for example, "wherein the nucleic acid fragment has a sequence of SEQ ID NO: 2".
Claims 7, 8, 17 and 18 are each indefinite because each limits a product by way of an activity requiring a method step of administration. Specifically, these claims limit either the nucleic acid fragment of claim 1 (claims 7 and 8) or the pharmaceutical composition of claim 9 (claim 17 and 18) to one that "relieves or ameliorates emphysema of the subject" (claims 7 and 17) or "relieves or ameliorates pulmonary fibrosis of the subject" (claims 8 and 18), and producing such activity with the nucleic acid fragment or pharmaceutical composition would necessarily require administration of the respective product. As such, this renders each claim a single claim which claims both a product and a method step of using said product, which per MPEP 2173.05(p) is indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Per MPEP 2173.05(p): 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.")

If it is intended that each recited activity merely limits the preamble of the respective parent claim, the claims could be amended, for example to recite, "…wherein the treating comprises relieving or ameliorating [emphysema or pulmonary fibrosis] of the subject".
Claim 9 is indefinite with regard to the recitation "an integer from about 10 to about 1000" due to the use of the term "about". Per MPEP 2173.05(b)(III)(A), “In determining the range encompassed by the term “about”, one must consider the context of the term as it is used in the specification and claims of the application”. In the instant case, the specification does not define the term, either generally, or in relation to integers, and instead merely uses the term in the same manner as the claim, e.g., at ¶ 16 and ¶ 49. The specification does not provide any guidance such that the skilled artisan would know which integers are encompassed by the claim. Thus, due to the use of the term "about", the claim is indefinite as to what degree of variation is encompassed; for example, "about 10 to about 1000" could encompass a range of integers 9 to 1001, 5 to 1005, or 1 to 1010, to list several of the many alternate possibilities. For purposes of advancing prosecution, the term is interpreted as encompassing each of the alternate possibilities that the indefinite term reads upon.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

  Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The elected invention under consideration is directed to a product that is either a nucleic acid fragment comprising a cDNA fragment encoding BMI-1 (claims 1-8) or a pharmaceutical composition comprising a cDNA fragment encoding BMI-1 and a pharmaceutically acceptable carrier which is pulmonary targeted (claims 9-18). The nucleic acid fragment and the composition each are intended for administration in use in treating chronic obstructive pulmonary disease (COPD); i.e., gene therapy using the claimed nucleic acid fragments or compositions. Thus, the utility of the claimed nucleic acid fragments and compositions relies on the ability of such to encode a BMI-1 protein with functionality in treating COPD when administered.
The specification teaches that the "the cDNA fragment preferably encodes the human BMI-1 and has a sequence set forth as SEQ ID NO: 1, representing a full-length BMI-1" (¶ 43). However, the specification further teaches that the cDNA "may have a sequence representing some fraction of BMI-1, but still possess the potency substantially as much as its full-length counterpart" and also includes variants with "at least 80%" sequence identity to SEQ ID NO: 1 (¶ 43). The sequence of SEQ ID NO: 1 is 978 nucleic acids in length, encoding a protein of 326 amino acids. Thus, a sequence with up to 20% variation in SEQ ID NO: 1 encompasses nucleic acids with up to 195 changes in different nucleic acids, which, if in separate codons includes changes to more than 50% of the human BMI-1 protein encoded by SEQ ID NO: 1. Furthermore, the specification also teaches that the variants of the invention also include those BMI-encoding sequences having "at least 80%" sequence identity to SEQ ID NO: 2, which is a plasmid sequence of 6,907 nucleic acids that comprises the sequence of SEQ ID NO: 1. A sequence with up to 20% variation in SEQ ID NO: 2 encompasses nucleic acids with up to 1381 changes in different nucleic acids, which, if in separate codons includes changes to the entire human BMI-1 protein encoded by SEQ ID NO: 1 found within the sequence of SEQ ID NO: 1. Finally, claims 3, 4, 13 and 14 use the language "the cDNA has a sequence of [SEQ ID NO: 1 or 2]", which also encompasses fragments of SEQ ID NO: 1 or 2 because "a sequence of" broadly encompasses any shorter sequence found within the longer sequence. Thus, the claims are directed to a genus of variants and fragments of nucleic acids encoding a BMI-1 protein that differ from the human sequence of SEQ ID NO: 1, but that retain the functionality of the unmodified protein. 
The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The prior art further appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequence of SEQ ID NO: 1 is not sufficient for the skilled artisan at the time of the effective filing date to predict which mutations and/or combinations of mutations in the encoded BMI-1 protein, will result in a fragment or variant of the BMI-1 encoded by SEQ ID NO: 1 that retains functionality in the ability to treat COPD.
Thus, it is necessary for the specification to provide examples corresponding in scope to the BMI-1 variants and fragments retaining the activity of a BMI-1 protein encoded by SEQ ID NO: 1 that are encompassed by the claims. However, the specification does not provide any examples of such derivatives and variants. The working examples are limited to use of a plasmid having the sequence of SEQ ID NO: 2, which comprises the human BMI-1 encoding sequence of SEQ ID NO: 1. The specification teaches that mutations can be made in the disclosed BMI-1 encoding sequences (i.e., SEQ ID NO: 1 and 2), but without describing specific changes that can be made that result in a fragment or variant that retains the activity of the reference sequence.
As set forth above, claims 9-18 are directed to a composition comprising a cDNA fragment encoding BMI-1 and a pharmaceutically acceptable carrier that is pulmonary-targeted. These claims encompass the same genus of fragments and variants of BMI-1 encoded by the nucleic acid fragment of claims 1-8, but also further encompass a genus of pharmaceutically acceptable carriers that are pulmonary-targeted. 
The term "carrier" is not provided with a limiting definition in the specification, and thus broadly encompasses a molecule having any type of structure; i.e., a protein, a nucleic acid, an antibody, a carbohydrate, a lipid, another organic polymer, a small organic molecule, an inorganic molecule, and more. Thus, the claims are directed to a large genus of structures that are defined by the function of being "pulmonary-targeted". However, a genus of "carriers" defined by function, i.e., targeting the carrier to the lungs, is not sufficient in and of itself to describe the genus because it is only an indication of what the carrier does, rather than what it is; i.e., the specific structure of the carrier. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition". In contrast to the breadth encompassed by the claims, the specification does not provide a description of such carriers beyond that which is recited in dependent claims 10 and 11; i.e., a cationic polymer with a molecular formula of (C2H5N)n, wherein n is an integer of about 10 to 1000 (claim 10), and further wherein the carrier is polyethylenimine (PEI). PEI is well-known was well known in the prior art; e.g., as reviewed by Lungwitz et al, 2005. (European Journal of Pharmaceutics and Biopharmaceutics. 60: 247-266). The specification teaches that "PEI can be in linear or branched forms, and both are efficient for gene delivery in vivo, with alveolar epithelial cells as major targets (¶ 49). However, the specification fails to describe the structure of any other carriers that target pulmonary tissues; i.e., the lungs. Thus, the description in the specification, i.e., a cationic polymer with a formula of (C2H5N)n, does not correspond in scope to that which is claimed, which is a carrier having any type of structure, and that is pulmonary-targeted.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of cDNA fragments encoding BMI-1 and pulmonary-targeted carrier to be used in the claimed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
For the above reasons, only: (1) A nucleic acid fragment for treating a subject having chronic obstructive pulmonary disease (COPD), comprising a cDNA fragment encoding BMI-1 having the sequence of SEQ ID NO: 1; and (2) A pharmaceutical composition for treating a subject having chronic obstructive pulmonary disease (COPD), comprising a cDNA fragment encoding BMI-1 having the sequence of SEQ ID NO: 1; and a pharmaceutically acceptable carrier that is a cationic polymer with a molecular formula of (C2H5N)n, wherein n is an integer of about 10 to 1000, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eto et al, U.S. Patent Application Publication 20120238023. The earliest date to which the instant application claims priority is 2/25/19.
In claim 1, the recitation of "for treating a subject having chronic obstructive pulmonary disease (COPC)" in the  preamble of the claim has been considered in the context of the entire claim, and is interpreted as an intended use for the product (which is a nucleic acid fragment) because said recitation does not require any structure that would distinguish the claimed nucleic acid fragment from one taught by the prior art; i.e., this recitation merely indicates what such a nucleic acid fragment can be used for. See MPEP 2111.02, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitations of claim 1 are met by prior art teaching a nucleic acid fragment comprising a cDNA fragment encoding BMI-1. Eto teaches a cDNA encoding BMI-1 (¶ 110); thus, the teachings of Eto anticipate claim 1.
Claims 2 and 3 limits the fragment of claim 1 to one wherein the BMI-1 is human BMI-1 (claim 2), and further wherein the cDNA fragment has a sequence of SEQ ID NO: 1 (claim 3). The transitional phrase "has" is interpreted broadly as being equivalent to "comprising"; see MPEP 2111.03. Eto further teaches that the cDNA encoding BMI1 can have the sequence of SEQ ID NO: 2, a nucleic acid sequence of 981 amino acids, which at residues 1-978 comprises a sequence 100% identical to the 978 amino acid residues of instant SEQ ID NO: 1; thus, the teachings of Eto anticipate claims 2 and 3.
Claims 5 and 6 limit the subject of claim 1 to a mammal (claim 5) or one selected from a group of mammals (claim 6). The limitation directed to a subject is found solely in the preamble of claim 1 that was interpreted as being directed to an intended use, as set forth above for claim 1; as such, the further limitations of claims 5 and 6 solely limit the preamble of claim 1. As such, claims 5 and 6 are anticipated by Eto for the same reasons as for claim 1 set forth above.
Claims 7 and 8 are indefinite but the reasons set forth above, but for purposes of advancing prosecution are interpreted as further limiting the intended use directed to treating a subject having COPD set forth in the preamble of claim 1. As such, claims 7 and 8 are anticipated by Eto for the same reasons as for claim 1 set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-13 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eto et al, U.S. Patent Application Publication 20120238023, as applied to claim 1 above, and further in view of Lungwitz et al, 2005. European Journal of Pharmaceutics and Biopharmaceutics. 60: 247-266. 
Claims 9-11 each encompass a pharmaceutical composition for treating a subject having COPD comprising a cDNA fragment encoding BMI-1, and a pharmaceutically acceptable carrier that is polyethylenimine. As with claim 1, the recitation of "for treating a subject having COPD" in the preamble of independent claim 9 is interpreted as an intended use for the claimed composition (see above for claim 1).
The teachings of Eto that anticipate the nucleic acid fragment of claim 1 are set forth above. While Eto teaches a cDNA fragment encoding BMI-1, Eto does not further teach a composition comprising said cDNA fragment and a carrier that is polyethylenimine. Eto further teaches methods for producing megakaryocytes and platelets from progenitor cells (¶ 21-51), including methods for producing such cells by expression of a polycomb gene (e.g., ¶ 24, ¶ 26-30, ¶ 32, ¶ 41-47). Eto further teaches BMI1 is "an especially preferable polycomb group gene" (¶ 87), and that "an exogenous polycomb gene may be introduced into the cells through the use of a gene introduction system such as a lentivirus or a retrovirus" (¶ 89).   
Lungwitz reviews "[p]olyethylenimine-based non-viral gene delivery systems" (see title), teaching that non-viral gene delivery using polymers offers advantages over viral gene delivery, including "ease of preparation, purification and chemical modification as well as their enormous stability" (page 247). Lungwitz further teaches that polyethylenimine "has been widely used for non-viral transfection in vitro and in vivo and has an advantage over other polycations in that is combines strong DNA compaction capacity with an intrinsic endosomolytic activity" (Abstract). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cDNA fragment encoding BMI-1 taught by Eto with polyethylenimine (PEI) as taught by Lungwitz, thus producing a pharmaceutical composition comprising a cDNA fragment encoding BMI-1 and PEI that meets the limitations of claims 9-11. The person of ordinary skill in the art would have been motivated to make this combination in order to use PEI for introduction of the cDNA-encoding BMI-1 into a cell as part of the method of differentiation taught by Eto, and would have substituted PEI for the viral introduction taught by Eto because Lungwitz teaches PEI has improved characteristics as compared to viral-based gene delivery. The person of ordinary skill in the art would have reasonably expected the PEI to work for gene delivery into cells in view of the teaching of Lungwitz that it has been widely used. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 12 and 13 limit the fragment of claim 9 to one wherein the BMI-1 is human BMI-1 (claim 12), and further wherein the cDNA fragment has a sequence of SEQ ID NO: 1 (claim 13). The transitional phrase "has" is interpreted broadly as being equivalent to "comprising"; see MPEP 2111.03. Eto further teaches that the cDNA encoding BMI1 can have the sequence of SEQ ID NO: 2, a nucleic acid sequence of 981 amino acids, which at residues 1-978 comprises a sequence that is 100% identical to the 978 amino acid residues of instant SEQ ID NO: 1. Thus, it would have further been obvious to use such a nucleic acid taught by Eto in the composition obvious over the teachings of Eto in view of Lungwitz set forth above for parent claim 9. 
Claims 15 and 16 limit the subject of claim 1 to a mammal (claim 15) or one selected from a group of mammals (claim 16). The limitation directed to a subject is found solely in the preamble of parent claim 9 that was interpreted as being directed to an intended use; as such, the further limitations of claims 15 and 16 solely limit the preamble of claim 9. As such, claims 15 and 16 are obvious over the teachings of Eto in view of Lungwitz for the same reasons set forth above for parent claim 9.
Claims 17 and 18 are indefinite but the reasons set forth above, but for purposes of advancing prosecution are interpreted as further limiting the intended use directed to treating a subject having COPD set forth in the preamble of parent claim 9. As such, claims 17 and 18 are obvious over the teachings of Eto in view of Lungwitz for the same reasons set forth above for parent claim 9.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646